DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 11342375 B2) in view of Hogyoku et al. (US 20180211989 A1).
Regarding Claim 1, Hsu Figure 2, teaches a chip-scale sensor package structure (40), comprising:
a sensor chip (42) including a sensing region (60) arranged on a top surface thereof; 
a first package body (46) surrounding and connected to an outer lateral side of the sensor chip; 
a ring-shaped support (56) disposed on a top side of the first package body without contacting the top surface of the sensor chip (42), wherein the sensing region is spaced apart from the ring-shaped support (56) by a distance.
a light permeable member (62) having a first surface and a second surface that is opposite to the first surface, wherein the second surface of the light permeable member (62) is disposed on the ring-shaped support (56), and the light permeable member (62), the ring-shaped support (66), and the sensor chip (42) jointly define an enclosed space; and 
a redistribution layer (RDL) (66) disposed on the bottom surface of the sensor chip (42) and a bottom side of the first package body (46), wherein a bottom surface of the RDL has a plurality of external contacts (76) electrically coupled to the internal contacts;
wherein the top side of the first package body (46) is coplanar with the top surface of the sensor chip (42), and an outer lateral side of the light permeable member (66) is coplanar with an outer lateral side of the ring-shaped support (56).
Hsu et al. does not teach a plurality of internal contacts arranged on a bottom surface of the sensor chip (42), and a plurality of conductive paths extending from the top surface to the bottom surface thereof, wherein the conductive paths are respectively connected to the internal contacts and electrically coupled to the sensing region (60).  Hsu also fails to disclose  the sensing region is spaced apart from the ring-shaped support by a distance of less than 300 µm. 

    PNG
    media_image1.png
    606
    897
    media_image1.png
    Greyscale

One of ordinary skill in the art would appreciate variable workable ranges to ensure maximum sensor region exposure to include chip dimensions and package type, such that where the general conditions of a claim are disclosed in the prior art (distance between the ring-shaped support and sensing region), it is not inventive to discover the optimum or workable ranges by routine experimentation (see Column 5, lines 23-34; MPEP 2144).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the distance between the sensing region and the ring- shaped support to less than 300 µm, to maximize the sensing region as is understood by practitioners in the art (MPEP 2144).
Hogyoku et al. teaches an image sensor package (Fig. 5) comprising a sensor chip (image sensor 11) including a sensing region (on-chip lenses 21) arranged on a top surface (first main surface 12) thereof, a plurality of internal contacts (metal wiring layers 32) arranged on a bottom surface (second main surface) thereof, and a plurality of conductive paths (TSV 35) extending from the top surface to the bottom surface thereof, wherein the conductive paths are respectively connected to the internal contacts and electrically coupled to the sensing region. As is understood by practitioners in the art, various chip-type packages are interchangeable.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have include internal contacts on the bottom surface of the chip and conductive paths extending of the top to the bottom and connected to the sensing region as taught by Hogyoku into the chip-scale sensor package of Hsu et al. to include with that of Hogyoku et al., as one of many art recognized equivalents in the art. Doing so would provide custom sidewall fit (Hogyoku Fig. 1; Hsu Fig. 2).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 11342375 B2) in view of Hogyoku et al. (US 20180211989 A1).
Regarding claim 2, Hsu et al. Fig. 2 in view of Hogyoku et al teaches the chip-scale sensor package structure according to claim 1. Hsu further teaches wherein an inner lateral side of the ring-shaped support (56) is coplanar with an inner lateral side of the first package body (46).

    PNG
    media_image2.png
    233
    193
    media_image2.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 11342375 B2) in view of Hogyoku et al. (US 20180211989 A1).
Regarding claim 4, Hsu et al. Fig. 2 in view of Hogyoku et al. teaches the chip-scale sensor package structure according to claim 1. Hsu et al. further teaches a second package body (68) disposed on the top side of the first package body, wherein the second package body surrounds and is connected to an outer lateral side of the light permeable member (62).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 11342375 B2) in view of Hogyoku et al. (US 20180211989 A1).
 Hsu et al. Fig. 2  in view of Hogyoku et al teaches the chip-scale sensor package structure according to claim 4. Hsu et al. further teaches wherein the second package body (68) surrounds and is connected to an outer lateral side of the ring- shaped support (56).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 11342375 B2) in view of Hogyoku et al. (US 20180211989 A1).
Regarding claim 6, Hsu et al. Fig. 2 in view of Hogyoku et al teaches the chip-scale sensor package structure according to claim 4. Hsu et al. further teaches wherein the first surface of the light permeable member (62) is exposed from the second package body (68).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 11342375 B2) in view of Hogyoku et al. (US 20180211989 A1).
Regarding claim 7, Hsu et al Fig. 2 in view of Hogyoku et al teaches the chip-scale sensor package structure according to claim 4. Hsu further teaches wherein the top side of the first package body (46) has an inner region connected to the ring- shaped body (56) and an outer region that is connected to the second package body (68), and an area difference between the inner region and the outer region is equal to or less than 15% of the area of the top side of the first package body.
While Hsu et al. teaches an area difference between the inner region and the other region (Fig. 2), the specific percentage is not taught, the general conditions of a claim are disclosed in the prior art (area difference), it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the distance between the sensing region (42) and the ring- shaped support (56), to ensure proper support as is understood by practitioners in the art.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 11342375 B2) in view of Hogyoku et al. (US 20180211989 A1).
 Regarding claim 10, Hsu et al. Fig. 2 in view of Hogyoku et al teaches the chip-scale sensor package structure according to claim 1. Hsu el al. further teaches wherein the RDL (66) is formed directly on the bottom surface of the sensor chip and the bottom side of the first package body.
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claims 8 and 9 detail features of applicant’s invention which are not set forth in Hsu.  In particular the structure of the first package body with respect the second package body (claim 8) or the relationship of the external and internal contacts (claim 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20200411580-A1 (HSU; Shou-Chian)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MATTHEW HARTMAN whose telephone number is (571)272-9584. The examiner can normally be reached M-TH: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID MATTHEW HARTMAN/Examiner, Art Unit 2829                                      

/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829